Case 0:19-cv-62430-UU Document 26 Entered on FLSD Docket 12/31/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-cv-62430-UU

 CARLY BITTLINGMEYER,

        Plaintiff,
 v.

 AFFORDABLE DENTISTRY OF
 SOUTH FLORIDA CORP,

        Defendant.
                                                 /

                                             ORDER

        THIS CAUSE comes before the Court upon Defendant’s Unopposed Second Motion to Set

 Aside Default (the “Motion”). D.E. 24.

        THE COURT has considered the Motion, the pertinent portions of the record and is

 otherwise fully advised in the premises.

        Defendant was served on October 4, 2019. D.E. 6. As such, its response was due on

 October 25, 2019. See Fed. R. Civ. P. 12(a). Defendant did not timely respond, and the Court

 ordered the Clerk to enter default on November 9, 2019. D.E. 9. The Clerk entered default against

 Defendant on November 12, 2019. D.E. 10. Defendant now moves to set aside the default on the

 grounds of inadvertence and mistake. D.E. 24. Specifically, Defendant claims that it contacted

 an attorney’s office within days of being served, but recently discovered that the attorney was not

 in fact its counsel. Id. Defendant has since retained counsel of record. Id. Defendant argues that

 good cause exists to set aside default because: (i) Defendant did not engage in culpable conduct

 resulting in default; (ii) setting aside the default would not prejudice Plaintiff; (iii) Defendant

 presents a meritorious defense; and (iv) Defendant acted promptly to correct the default. Id.
Case 0:19-cv-62430-UU Document 26 Entered on FLSD Docket 12/31/2019 Page 2 of 2



 Additionally, Defendant argues that the public interest is implicated in this case and Defendant

 would suffer financial loss if the default is not set aside. Id. With its motion, Defendant filed a

 proposed answer and affirmative defenses. D.E. 24-1. In light of Defendant’s prompt motion and

 proposed answer and affirmative defenses, the Court will set aside the default and deem the answer

 and affirmative defenses effective. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Motion, D.E. 24, is GRANTED. The Clerk’s entry

 of default, D.E. 10, is hereby VACATED. The answer and affirmative defenses, D.E. 24-1, is

 deemed effective as of the date of this Order. It is further

        ORDERED AND ADJUDGED that the parties SHALL file the Joint Planning and

 Scheduling Report, as required by the Court’s Order Setting Initial Planning and Scheduling

 Conference (D.E. 4), no later than Friday, January 3, 2020. The Initial Planning and Scheduling

 Conference in this matter is hereby set for Friday, January 10, 2020 at 10:00 a.m.

        DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of December, 2019.



                                                        ______________________________
                                                       UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




                                                   2
